Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 25, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143837(19)                                                                                           Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  UNEMPLOYMENT INSURANCE AGENCY/                                                                                      Justices
  TRA SPECIAL PROGRAMS UNIT,
            Petitioner-Appellant,
  v                                                                 SC: 143837
                                                                    COA: 304928
                                                                    Huron CC: 10-004535-AE
  DAWN GERSTENSCHLAGER,
          Respondent-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 30,
  2012 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 25, 2012                       _________________________________________
         h0618                                                                 Clerk